 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   PERCY LAVAE BACON,
                                                            Case No.: 2:18-cv-00319-JAD-NJK
11          Plaintiff(s),
                                                                          ORDER
12   v.
13   JAMES COX, et al.,
14          Defendant(s).
15          Plaintiff has failed to update his address. In particular, the Court has received mail
16 returned as undeliverable to Plaintiff. Docket No. 59. “A party, not the district court, bears the
17 burden of keeping the court apprised of any changes in his mailing address.” Carey v. King, 856
18 F.2d 1439, 1441 (9th Cir. 1988); see also In re Hammer, 940 F.2d 524, 526 (9th Cir. 1991). To
19 that end, the local rules require that litigants immediately file with the Court written notification
20 of any change of address, and expressly warn that failure to do so may result in case-dispositive
21 sanctions. See Local Rule IA 3-1.
22         Accordingly, Plaintiff is hereby ORDERED to file a notice of changed address by May
23 21, 2019.      FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN A
24 RECOMMENDATION THAT THIS CASE BE DISMISSED.
25         IT IS SO ORDERED.
26         Dated: April 30, 2019
27                                                               ______________________________
                                                                 Nancy J. Koppe
28                                                               United States Magistrate Judge

                                                     1
